DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/08/2022 has been entered. Claims 1-6, 9-10, 12-17, 20-24 and 27 remain pending in the application. Claim 27 is a new claim.

Response to Arguments
Applicant’s arguments, filed 07/08/2022, with respect to the rejections of claims 1, 10 and 12 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Panabaker et al. (US Pub. 2008/0120306) in view of Kolb et al. (US Pub. 2017/0103441) in view of Paparizos et al. (US Pub. 2014/0101267) and further in view of Biggs et al. (US Pub. 2009/0281966).
Applicant argues (page 9)
Panabaker does not teach search queries at all. The Examiner argues that Panabaker' s description of matching information on devices with the received data capture request reads on a search query. However, as has been established in previous responses, this determination in Panabaker is explicitly to identify devices "that may provide the desired information." In other words, this step is part of how Panabaker selects devices to send the query to, and does not read on the performance of a search query. The actual query does not look for information that is already stored on the devices, but instead instructs the device to capture new data. This cannot be fairly interpreted as a search query at all.
In response
The claim recites (in part) a concept of selecting one or more nodes having the stored local content that matches a search query. While Panabaker in paragraphs 0030 and 0040 discloses “the service component 101 receives the request from the requestor and identifies devices that may provide the desired data, the request may include any desired characteristics of the data capture such as geographical location of the data capture or subject matter of the data capture, the service component 101 accesses a database, the database may include, for example, location information of the devices and/or additional information on each of the devices. The information on the devices may be matched with the received data capture request (content of the request). Based on the information on the devices, devices may be identified that may provide the desired information”; It can be understood that the system must perform the search for the query in order to identify one or more devices that can provide the desired information (information that matches the query’s content). 
The Applicant argues that the above citing “is part of how Panabaker selects devices to send the query to, and does not read on the performance of a search query”. The examiner respectfully disagrees. How the system selects which devices/nodes to send the query to without performing a search on the query for determining the content matching.
Applicant argues (page 9)
The actual query does not look for information that is already stored on the devices, but instead instructs the device to capture new data.
In response
Claim 1 clearly recites “determining one or more nodes that are likely to have stored local content that matches a search query … search stored local content to find matching local content”. While Panabaker in paragraph 0030 discloses “the service component 101 receives the request from the requestor and identifies devices that may provide the desired data, the service component 101 accesses a database, the database may include, for example, location information of the devices and/or additional information on each of the devices. The information on the devices may be matched with the received data capture request. Based on the information on the devices, devices may be identified that may provide the desired information”. Also, there is nowhere in the claim recites “The query instructs the device to capture new data”. 
Furthermore, there is nothing in the claim about performance of a search query. The claim is only directed to identifying one or more nodes that have local content matches the search query, sending the query to the identified nodes.
Applicant argues (page 9)
The Kolb reference says nothing about selecting nodes to perform a search, and so cannot cure this deficiency.
In response
As explained above, the concept of selecting nodes to perform a search is taught by Panabaker not Kolb. Panabaker reference in paragraphs 0030 and 0040 teaches the concept receives a request which may include any desired characteristics of the data capture such as geographical location of the data capture or subject matter of the data capture, search in the database, the one or more nodes that have a local content matched the search query, and transmits a request for the data capture to devices identified as capable of providing the data”; Kolb is added to Panabaker to fill in other limitations that Panabaker is silent of (please see the 103 rejection below).
Applicant argues (page 10)
Claim 1 recites, inter alia, "transmitting the search query to the determined one or more nodes for execution at the determined one or more nodes, to search stored local content to find matching local content that is distinct from the location profile." Claims 10 and 12 recite analogous language. The rejection concedes that Panabaker and Kolb fail to teach the execution of a search query at the determined nodes to search stored local content, but asserts that Biggs teaches this feature instead.
The Examiner appears to cite Biggs solely for the purpose of searching stored local content, but that citation fully does not address the deficiencies of Panabaker and Kolb. As noted above, Panabaker does not disclose or suggest any "search query" at all, let alone the transmission or execution of one to the determined nodes. The introduction of Biggs cannot cure this deficiency, because the nodes that Biggs uses to perform a search query are simply not the same nodes as those which Panabaker selects.
Panabaker selects devices on the basis of whether those devices are likely to be able to capture relevant data. Biggs identifies nodes according to a predetermined topic (e.g., "wines"). There is nothing in the combination of these references that might suggest to a person having ordinary skill in the art that they might determine nodes (in the manner recited in the claims and addressed above) and then transmit a search query to those nodes for execution. This relationship between the claim features is not captured by the combination of references. 
It is therefore respectfully asserted that Panabaker, Kolb, and/or Biggs, taken alone or in combination, fail to disclose or suggest transmitting the search query to the determined one or more nodes for execution at the determined one or more nodes, to search stored local content to find matching local content that is distinct from the location profile.
In response
As explained above, Panabaker reference in paragraphs 0030 and 0040 teaches the concept receives a request, search in the database, the one or more nodes that have a local content matched the search query, and transmits a request for the data capture to devices identified as capable of providing the data”. Panabaker is silent of “execution at the determined one or more nodes, to search stored local content to find matching local content”. Combining Biggs is to add in Panabaker the missing limitation.
Biggs in Fig. 9 discloses the possible nodes that can provide an answer to a search query (Sonoma sparkling wine), wherein, node 914 which is a wine bot storing information about sparkling wines that are produced in Sonoma County, California (local content) and the wine bot can answer the user question when communicating with the user. Node 914, “Hi, I’m the wine bot and I can talk with you about sparkling wines that are produced in Sonoma County, California. I can answer your questions about Sonoma sparkling wines and provide additional information as well”. It can be seen the wine bot node stores local content (information about sparkling wines) that match the search query.
Also, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 12-16, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Panabaker et al. (US Pub. 2008/0120306) in view of Kolb et al. (US Pub. 2017/0103441) in view of Paparizos et al. (US Pub. 2014/0101267) and further in view of Biggs et al. (US Pub. 2009/0281966).
As per claim 1, Panabaker teaches a method for executing a query [paragraph 0006, a method for soliciting a data capture from s device is provided], comprising: 
determining one or more nodes that are likely to have stored local content that matches a search query [paragraph 0018, “the service component 101 receives location data pertaining to any of the mobile devices (102A, 102B, 102C, or 102D) such that the location of the mobile devices is known to the service component 101. Such tracking data may be processed in the device tracker 202 and may be stored in the data storage 206”; paragraph 0006, “Based on a request received from a requester, a device may be determined to be capable of providing data capture desired by the requester”; paragraph 0021, a request for data capture from a desired location is received, devices identified as being at or near the desired location may be identified or polled … The location information may be processed by the mediator 204 such that the location of the devices may be matched to the desired location received via the request input 203 from the requestor; paragraph 0030, “the service component 101 receives the request from the requestor and identifies devices that may provide the desired data … the service component 101 accesses a database … The database may include, for example, location information of the devices and/or additional information on each of the devices … The information on the devices may be matched with the received data capture request. Based on the information on the devices, devices may be identified that may provide the desired information”; paragraph 0027 discloses the data capture request includes a request for images of a desired location such as images of a type of monument, a hot air balloon, a particular type of car or airplane, etc.; paragraph 0001, “Images may be obtained from a geographical location”; It can be seen that beside the location information of the devices, additional information on each of the devices are obtained and stored in the database, and those additional information of the devices are used to match with the desired images from the request to determine if one or more devices can provide the desired images, wherein “information of the devices” can be interpreted as “the devices comprise/store those information”, since the devices stores information that are used to match with the requested images, the devices have “stored local content”, therefore, the above citing read on the claim limitation”], using a processor [paragraph 0016, computer], said determination being based on a location profile for each of the one or more nodes [paragraph 0021, “the location information may be processed by the mediator 204 such that the location of the devices may be matched to the desired location received via the request input”].
transmitting the search query to the determined one or more nodes for execution at the determined one or more nodes, to find matching stored local content that is distinct from the location profile [paragraph 0030, “the service component 101 receives the request from the requestor and identifies devices that may provide the desired data … the service component 101 accesses a database … The database may include, for example, location information of the devices and/or additional information on each of the devices … The information on the devices may be matched with the received data capture request (STEP 402). Based on the information on the devices, devices may be identified that may provide the desired information”; paragraph 0040, “a requestor to submit requests for data capture which may include any desired characteristics of the data capture such as geographical location of the data capture or subject matter of the data capture. Based on the request and the characteristics of the federated user devices in the network (e.g., location of the device, capabilities of the device, etc.) … transmit a request for the data capture to devices identified as capable of providing the data”; It can be seen that the local content is the content stored in the devices that are used to match the desired images, wherein the location profile can be the location of the devices].  
Panabaker does not teach
building a vector that includes a plurality of keywords extracted from a search query; 
said determination being based on a time when the search query was issued (emphasis added);
a probability determination using a generative topic model for each of a set of distinct locations that calculates a probability that the generative topic model would generate the vector; and 
execution at the determined one or more nodes, to search stored local content to find matching local content (emphasis added);
Kolb teaches
building a vector [paragraph 0048, “The vector space model represents a document as a vector of features (words or n-grams) whilst a topic model represents a document as a probability of discussing certain topics”; paragraph 0094, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that … have a topic vector most similar to the Requirement Document”; It can be seen that a vector is created for the input requirement document in order to identify an evidence document having a similar topic vector] that includes a plurality of keywords extracted from a search query [Figs 4-5, paragraphs 0058 and 0094-0095, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that (a) are highly probably described by an individual topic; (b) are highly probably described by all topics; and/or (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude”; It can be seen in the figs 4-5 that the requirement document 115 input into topic inference agent 425 which infers the input requirement document having topic1, topic2, etc., where each topic includes a plurality of words; paragraph 0050, “A topic is defined as a distribution over many words. A document is a collection of words and can be expressed as a probability of topics”]; 
a probability determination using a generative topic model [Figs. 4-5, paragraph 0048, “a topic model represents a document as a probability of discussing certain topics”] for each of a set of distinct locations that calculates a probability that the generative topic model would generate the vector [Figs 4-5, paragraphs 0094-0095, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that (a) are highly probably described by an individual topic; (b) are highly probably described by all topics; and/or (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude. An Evidence Document's topic probability measured (a) individually, (b) aggregate or (c) vector cosine similarity may be used as its similarity score to rank Evidence Documents and select a set of most similar Evidence Documents to display … For example, in FIG. 4, the Topic Inference agent infers that that the requirements are described by Topic1 (50% likely) and Topic 2 (45% likely), ignoring the remaining topics as unlikely. FIG. 5 continues the process, in which the Topics 1 and 2 have been confirmed (box 500) by the user. The Matching Engine retrieves (520) from the topic model database 25: Case 1 as the best example of Topic 1 (80% likely); Case 2 as the best example of Topic 2 (75% likely); and Case3 as having the most similar vector of Topics 1 and 2 to the vector for the Requirement Document”; paragraph 0058, “Agent 530 scores the Evidence Documents based on their similarity to the Requirements 115”; It can be seen that after the matching agent 520 retrieved the cases which having the most similar vector to the vector for the requirement document, the agent 530, based on the similarity level, scores the evidence documents (calculating the probability/score that the topic model would generate the vector similar to the input vector)];
Since Panabaker teaches [paragraph 0021, a request for data capture from a desired location is received, devices identified as being at or near the desired location may be identified or polled, the location of the devices may be matched to the desired location] (please see above rejection), and Kolb teaches [Figs 4-5, paragraphs 0094-0095, using the topic model to calculate the probability that the evidence document (s) (in a database) having the most similar vector to the vector for the input/requirement document]”. Therefore, the prior art of record read on the claim invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of processing search queries of Panabaker to include the process of building a vector comprising a plurality of keywords extracted from a search query, and a probability determination using a generative topic model for each of a set of distinct locations that calculates a probability that the generative topic model would generate the vector of Kolb. Doing so would help identifying one or more documents are being similar to the input document based on the probabilities for the topics calculated by the probabilistic topic model.
Panabaker and Kolb do not explicitly teach
said determination being based on a time when the search query was issued (emphasis added);
execution at the determined one or more nodes, to search stored local content to find matching local content (emphasis added);
Paparizos teaches
said determination being based on a time when the search query was issued [paragraph 0042, “the recommendation engine 130 may determine the recommendation 135 for a received question by determining one or more of time, subject, or location information associated with the question 111. The time may include a time of day and a day of the week and may be the time that the question 111 was generated, or that the question 111 is received by the recommendation engine 130. The location may be the location of the client device 110 associated with the user that provided the question 111”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of processing search queries of Panabaker to include the process of determining one or more of time, subject, or location information associated with the question of Paparizos. Doing so would help determining the recommendation for a received question (Paparizos, 0042).
Panabaker, Kolb and Paparizos do not explicitly teach
execution at the determined one or more nodes, to search stored local content to find matching local content (emphasis added);
Biggs teaches
execution at the determined one or more nodes, to search stored local content to find matching local content [Fig. 9 discloses the possible nodes that can provide an answer to a search query (Sonoma sparkling wine), wherein, node 914 which is a wine bot storing information about sparkling wines that are produced in Sonoma County, California (local content); paragraphs 0040-0045, “The user 105 begins by sending a query (e.g., "Sonoma sparkling wines") to the search engine 137 … The search engine 137 responds by serving the results page 905 which includes the link 914 to the Wine Bot … When the bot 160 is triggered … it begins an interaction with the search engine 137 … the search query is passed from the search engine 137 to the bot 160 … The bot 160 be able to provide information to the user 105 about sparkling wines produced in Sonoma County, California in response to the query”; Fig. 9, character 914, “I'm the wine bot and I can talk with you about sparkling wines that are produced in Sonoma County, California. I can answer your questions about Sonoma sparkling wines and provide additional information as well”; It can be seen the wine bot node stores local content (information about sparkling wines) that match the search query];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of processing search queries of Panabaker to include the process of searching stored local content of one or more nodes to find matching local content of Biggs. Doing so would help responding to the user’s search query using the bot’s content (Biggs, abstract).

As per claim 2, Panabaker, Kolb, Paparizos and Biggs teach the method of claim 1.
Panabaker further teaches
parsing the search query to determine at least a location component [paragraph 0028, the service component may parse the natural language query to determine the nature of the inquiry; paragraph 0029, a requestor may inquire as to the weather conditions in New York City, in parsing the inquiry, the service component may identify keywords such as "weather" and "New York City"].

As per claim 3, Panabaker, Kolb, Paparizos and Biggs teach the method of claim 2.
Panabaker further teaches
determining the one or more nodes comprises matching the location component to the location profile for each of the one or more nodes [paragraph 0021, the location information may be processed such that the location of the devices may be matched to the desired location received from the requestor; paragraph 0029, a requestor may inquire as to the weather conditions in New York City, in parsing the inquiry, the service component may identify keywords such as "weather" and "New York City", devices located in New York City or surrounding areas may be identified as matching the keyword "New York City" or related cross referenced keywords].

As per claim 4, Panabaker, Kolb, Paparizos and Biggs teach the method of claim 1.
Panabaker further teaches
receiving the search query from a query front-end [paragraph 0017, the requestor transmits a request to the service component, the requestor may include a telephone, computer, wireless device, PDA, etc.].  

As per claim 5, Panabaker, Kolb, Paparizos and Biggs teach the method of claim 4.
Panabaker further teaches
forwarding a query result from the one or more nodes to the query front end [paragraph 0040, the data captured by the device(s) is transmitted to the requestor by the service component].  

As per claim 10, Panabaker teaches a non-transitory computer readable storage medium comprising a computer readable program for executing a query [paragraph 0025, memory], wherein the computer readable program when executed on a computer [paragraph 0016, computer] causes the computer to:
determine one or more nodes that are likely to have stored local content that matches a search query [paragraph 0018, “the service component 101 receives location data pertaining to any of the mobile devices (102A, 102B, 102C, or 102D) such that the location of the mobile devices is known to the service component 101. Such tracking data may be processed in the device tracker 202 and may be stored in the data storage 206”; paragraph 0006, “Based on a request received from a requester, a device may be determined to be capable of providing data capture desired by the requester”; paragraph 0021, a request for data capture from a desired location is received, devices identified as being at or near the desired location may be identified or polled … The location information may be processed by the mediator 204 such that the location of the devices may be matched to the desired location received via the request input 203 from the requestor; paragraph 0030, “the service component 101 receives the request from the requestor and identifies devices that may provide the desired data … the service component 101 accesses a database … The database may include, for example, location information of the devices and/or additional information on each of the devices … The information on the devices may be matched with the received data capture request. Based on the information on the devices, devices may be identified that may provide the desired information”; paragraph 0027 discloses the data capture request includes a request for images of a desired location such as images of a type of monument, a hot air balloon, a particular type of car or airplane, etc.; paragraph 0001, “Images may be obtained from a geographical location”; It can be seen that beside the location information of the devices, additional information on each of the devices are obtained and stored in the database, and those additional information of the devices are used to match with the desired images from the request to determine if one or more devices can provide the desired images, wherein “information of the devices” can be interpreted as “the devices comprise/store those information”, since the devices stores information that are used to match with the requested images, the devices have “stored local content”, therefore, the above citing read on the claim limitation”], using a processor [paragraph 0016, computer], said determination being based on a location profile for each of the one or more nodes [paragraph 0021, “the location information may be processed by the mediator 204 such that the location of the devices may be matched to the desired location received via the request input”].
transmit the search query to the determined one or more nodes for execution at the determined one or more nodes, to find matching stored local content that is distinct from the location profile [paragraph 0030, “the service component 101 receives the request from the requestor and identifies devices that may provide the desired data … the service component 101 accesses a database … The database may include, for example, location information of the devices and/or additional information on each of the devices … The information on the devices may be matched with the received data capture request (STEP 402). Based on the information on the devices, devices may be identified that may provide the desired information”; paragraph 0040, “a requestor to submit requests for data capture which may include any desired characteristics of the data capture such as geographical location of the data capture or subject matter of the data capture. Based on the request and the characteristics of the federated user devices in the network (e.g., location of the device, capabilities of the device, etc.) … transmit a request for the data capture to devices identified as capable of providing the data”; It can be seen that the local content is the content stored in the devices that are used to match the desired images, wherein the location profile can be the location of the devices].  
Panabaker does not teach
build a vector that includes a plurality of keywords extracted from a search query; 
said determination being based on a time when the search query was issued (emphasis added);
a probability determination using a generative topic model for each of a set of distinct locations that calculates a probability that the generative topic model would generate the vector; and 
execution at the determined one or more nodes, to search stored local content to find matching local content (emphasis added);
Kolb teaches
build a vector [paragraph 0048, “The vector space model represents a document as a vector of features (words or n-grams) whilst a topic model represents a document as a probability of discussing certain topics”; paragraph 0094, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that … have a topic vector most similar to the Requirement Document”; It can be seen that a vector is created for the input requirement document in order to identify an evidence document having a similar topic vector] that includes a plurality of keywords extracted from a search query [Figs 4-5, paragraphs 0058 and 0094-0095, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that (a) are highly probably described by an individual topic; (b) are highly probably described by all topics; and/or (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude”; It can be seen in the figs 4-5 that the requirement document 115 input into topic inference agent 425 which infers the input requirement document having topic1, topic2, etc., where each topic includes a plurality of words; paragraph 0050, “A topic is defined as a distribution over many words. A document is a collection of words and can be expressed as a probability of topics”]; 
a probability determination using a generative topic model [Figs. 4-5, paragraph 0048, “a topic model represents a document as a probability of discussing certain topics”] for each of a set of distinct locations that calculates a probability that the generative topic model would generate the vector [Figs 4-5, paragraphs 0094-0095, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that (a) are highly probably described by an individual topic; (b) are highly probably described by all topics; and/or (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude. An Evidence Document's topic probability measured (a) individually, (b) aggregate or (c) vector cosine similarity may be used as its similarity score to rank Evidence Documents and select a set of most similar Evidence Documents to display … For example, in FIG. 4, the Topic Inference agent infers that that the requirements are described by Topic1 (50% likely) and Topic 2 (45% likely), ignoring the remaining topics as unlikely. FIG. 5 continues the process, in which the Topics 1 and 2 have been confirmed (box 500) by the user. The Matching Engine retrieves (520) from the topic model database 25: Case 1 as the best example of Topic 1 (80% likely); Case 2 as the best example of Topic 2 (75% likely); and Case3 as having the most similar vector of Topics 1 and 2 to the vector for the Requirement Document”; paragraph 0058, “Agent 530 scores the Evidence Documents based on their similarity to the Requirements 115”; It can be seen that after the matching agent 520 retrieved the cases which having the most similar vector to the vector for the requirement document, the agent 530, based on the similarity level, scores the evidence documents (calculating the probability/score that the topic model would generate the vector similar to the input vector)];
Since Panabaker teaches [paragraph 0021, a request for data capture from a desired location is received, devices identified as being at or near the desired location may be identified or polled, the location of the devices may be matched to the desired location] (please see above rejection), and Kolb teaches [Figs 4-5, paragraphs 0094-0095, using the topic model to calculate the probability that the evidence document (s) (in a database) having the most similar vector to the vector for the input/requirement document]”. Therefore, the prior art of record read on the claim invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of processing search queries of Panabaker to include the process of building a vector comprising a plurality of keywords extracted from a search query, and a probability determination using a generative topic model for each of a set of distinct locations that calculates a probability that the generative topic model would generate the vector of Kolb. Doing so would help identifying one or more documents are being similar to the input document based on the probabilities for the topics calculated by the probabilistic topic model.
Panabaker and Kolb do not explicitly teach
said determination being based on a time when the search query was issued (emphasis added);
execution at the determined one or more nodes, to search stored local content to find matching local content (emphasis added);
Paparizos teaches
said determination being based on a time when the search query was issued [paragraph 0042, “the recommendation engine 130 may determine the recommendation 135 for a received question by determining one or more of time, subject, or location information associated with the question 111. The time may include a time of day and a day of the week and may be the time that the question 111 was generated, or that the question 111 is received by the recommendation engine 130. The location may be the location of the client device 110 associated with the user that provided the question 111”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of processing search queries of Panabaker to include the process of determining one or more of time, subject, or location information associated with the question of Paparizos. Doing so would help determining the recommendation for a received question (Paparizos, 0042).
Panabaker, Kolb and Paparizos do not explicitly teach
execution at the determined one or more nodes, to search stored local content to find matching local content (emphasis added);
Biggs teaches
execution at the determined one or more nodes, to search stored local content to find matching local content [Fig. 9 discloses the possible nodes that can provide an answer to a search query (Sonoma sparkling wine), wherein, node 914 which is a wine bot storing information about sparkling wines that are produced in Sonoma County, California (local content); paragraphs 0040-0045, “The user 105 begins by sending a query (e.g., "Sonoma sparkling wines") to the search engine 137 … The search engine 137 responds by serving the results page 905 which includes the link 914 to the Wine Bot … When the bot 160 is triggered … it begins an interaction with the search engine 137 … the search query is passed from the search engine 137 to the bot 160 … The bot 160 be able to provide information to the user 105 about sparkling wines produced in Sonoma County, California in response to the query”; Fig. 9, character 914, “I'm the wine bot and I can talk with you about sparkling wines that are produced in Sonoma County, California. I can answer your questions about Sonoma sparkling wines and provide additional information as well”; It can be seen the wine bot node stores local content (information about sparkling wines) that match the search query];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of processing search queries of Panabaker to include the process of searching stored local content of one or more nodes to find matching local content of Biggs. Doing so would help responding to the user’s search query using the bot’s content (Biggs, abstract).

As per claim 12, Panabaker teaches a system for executing a query, comprising: 
a query refinement module comprising a processor [paragraph 0021, the mediator] configured to determine one or more nodes that are likely to have stored local content that matches a search query [paragraph 0018, “the service component 101 receives location data pertaining to any of the mobile devices (102A, 102B, 102C, or 102D) such that the location of the mobile devices is known to the service component 101. Such tracking data may be processed in the device tracker 202 and may be stored in the data storage 206”; paragraph 0006, “Based on a request received from a requester, a device may be determined to be capable of providing data capture desired by the requester”; paragraph 0021, a request for data capture from a desired location is received, devices identified as being at or near the desired location may be identified or polled … The location information may be processed by the mediator 204 such that the location of the devices may be matched to the desired location received via the request input 203 from the requestor; paragraph 0030, “the service component 101 receives the request from the requestor and identifies devices that may provide the desired data … the service component 101 accesses a database … The database may include, for example, location information of the devices and/or additional information on each of the devices … The information on the devices may be matched with the received data capture request. Based on the information on the devices, devices may be identified that may provide the desired information”; paragraph 0027 discloses the data capture request includes a request for images of a desired location such as images of a type of monument, a hot air balloon, a particular type of car or airplane, etc.; paragraph 0001, “Images may be obtained from a geographical location”; It can be seen that beside the location information of the devices, additional information on each of the devices are obtained and stored in the database, and those additional information of the devices are used to match with the desired images from the request to determine if one or more devices can provide the desired images, wherein “information of the devices” can be interpreted as “the devices comprise/store those information”, since the devices stores information that are used to match with the requested images, the devices have “stored local content”, therefore, the above citing read on the claim limitation”], using a processor [paragraph 0016, computer], said determination being based on a location profile for each of the one or more nodes [paragraph 0021, “the location information may be processed by the mediator 204 such that the location of the devices may be matched to the desired location received via the request input”].
transmit the search query to the determined one or more nodes for execution at the determined one or more nodes, to find matching stored local content that is distinct from the location profile [paragraph 0030, “the service component 101 receives the request from the requestor and identifies devices that may provide the desired data … the service component 101 accesses a database … The database may include, for example, location information of the devices and/or additional information on each of the devices … The information on the devices may be matched with the received data capture request (STEP 402). Based on the information on the devices, devices may be identified that may provide the desired information”; paragraph 0040, “a requestor to submit requests for data capture which may include any desired characteristics of the data capture such as geographical location of the data capture or subject matter of the data capture. Based on the request and the characteristics of the federated user devices in the network (e.g., location of the device, capabilities of the device, etc.) … transmit a request for the data capture to devices identified as capable of providing the data”; It can be seen that the local content is the content stored in the devices that are used to match the desired images, wherein the location profile can be the location of the devices].  
Panabaker does not teach
a query parsing module configured to build a vector that includes a plurality of keywords extracted from a search query; 
said determination being based on a time when the search query was issued (emphasis added);
a probability determination using a generative topic model for each of a set of distinct locations that calculates a probability that the generative topic model would generate the vector.
execution at the determined one or more nodes, to search stored local content to find matching local content;
Kolb teaches
a query parsing module configured to build a vector [paragraph 0048, “The vector space model represents a document as a vector of features (words or n-grams) whilst a topic model represents a document as a probability of discussing certain topics”; paragraph 0094, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that … have a topic vector most similar to the Requirement Document”; It can be seen that a vector is created for the input requirement document in order to identify an evidence document having a similar topic vector] that includes a plurality of keywords extracted from a search query [Figs 4-5, paragraphs 0058 and 0094-0095, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that (a) are highly probably described by an individual topic; (b) are highly probably described by all topics; and/or (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude”; It can be seen in the figs 4-5 that the requirement document 115 input into topic inference agent 425 which infers the input requirement document having topic1, topic2, etc., where each topic includes a plurality of words; paragraph 0050, “A topic is defined as a distribution over many words. A document is a collection of words and can be expressed as a probability of topics”]; 
a probability determination using a generative topic model [Figs. 4-5, paragraph 0048, “a topic model represents a document as a probability of discussing certain topics”] for each of a set of distinct locations that calculates a probability that the generative topic model would generate the vector [Figs 4-5, paragraphs 0094-0095, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that (a) are highly probably described by an individual topic; (b) are highly probably described by all topics; and/or (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude. An Evidence Document's topic probability measured (a) individually, (b) aggregate or (c) vector cosine similarity may be used as its similarity score to rank Evidence Documents and select a set of most similar Evidence Documents to display … For example, in FIG. 4, the Topic Inference agent infers that that the requirements are described by Topic1 (50% likely) and Topic 2 (45% likely), ignoring the remaining topics as unlikely. FIG. 5 continues the process, in which the Topics 1 and 2 have been confirmed (box 500) by the user. The Matching Engine retrieves (520) from the topic model database 25: Case 1 as the best example of Topic 1 (80% likely); Case 2 as the best example of Topic 2 (75% likely); and Case3 as having the most similar vector of Topics 1 and 2 to the vector for the Requirement Document”; paragraph 0058, “Agent 530 scores the Evidence Documents based on their similarity to the Requirements 115”; It can be seen that after the matching agent 520 retrieved the cases which having the most similar vector to the vector for the requirement document, the agent 530, based on the similarity level, scores the evidence documents (calculating the probability/score that the topic model would generate the vector similar to the input vector)];
Since Panabaker teaches [paragraph 0021, a request for data capture from a desired location is received, devices identified as being at or near the desired location may be identified or polled, the location of the devices may be matched to the desired location] (please see above rejection), and Kolb teaches [Figs 4-5, paragraphs 0094-0095, using the topic model to calculate the probability that the evidence document (s) (in a database) having the most similar vector to the vector for the input/requirement document]”. Therefore, the prior art of record read on the claim invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of processing search queries of Panabaker to include the process of building a vector comprising a plurality of keywords extracted from a search query, and a probability determination using a generative topic model for each of a set of distinct locations that calculates a probability that the generative topic model would generate the vector of Kolb. Doing so would help identifying one or more documents are being similar to the input document based on the probabilities for the topics calculated by the probabilistic topic model.
Panabaker and Kolb do not explicitly teach
said determination being based on a time when the search query was issued (emphasis added);
execution at the determined one or more nodes, to search stored local content to find matching local content (emphasis added);
Paparizos teaches
said determination being based on a time when the search query was issued [paragraph 0042, “the recommendation engine 130 may determine the recommendation 135 for a received question by determining one or more of time, subject, or location information associated with the question 111. The time may include a time of day and a day of the week and may be the time that the question 111 was generated, or that the question 111 is received by the recommendation engine 130. The location may be the location of the client device 110 associated with the user that provided the question 111”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of processing search queries of Panabaker to include the process of determining one or more of time, subject, or location information associated with the question of Paparizos. Doing so would help determining the recommendation for a received question (Paparizos, 0042).
Panabaker, Kolb and Paparizos do not explicitly teach
execution at the determined one or more nodes, to search stored local content to find matching local content (emphasis added);
Biggs teaches
execution at the determined one or more nodes, to search stored local content to find matching local content [Fig. 9 discloses the possible nodes that can provide an answer to a search query (Sonoma sparkling wine), wherein, node 914 which is a wine bot storing information about sparkling wines that are produced in Sonoma County, California (local content); paragraphs 0040-0045, “The user 105 begins by sending a query (e.g., "Sonoma sparkling wines") to the search engine 137 … The search engine 137 responds by serving the results page 905 which includes the link 914 to the Wine Bot … When the bot 160 is triggered … it begins an interaction with the search engine 137 … the search query is passed from the search engine 137 to the bot 160 … The bot 160 be able to provide information to the user 105 about sparkling wines produced in Sonoma County, California in response to the query”; Fig. 9, character 914, “I'm the wine bot and I can talk with you about sparkling wines that are produced in Sonoma County, California. I can answer your questions about Sonoma sparkling wines and provide additional information as well”; It can be seen the wine bot node stores local content (information about sparkling wines) that match the search query];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of processing search queries of Panabaker to include the process of searching stored local content of one or more nodes to find matching local content of Biggs. Doing so would help responding to the user’s search query using the bot’s content (Biggs, abstract).

As per claim 13, Panabaker, Kolb, Paparizos and Biggs teach the system of claim 12.
Panabaker further teaches
a query parsing module [paragraph 0052, the social-networking system] configured to the search query to determine at least a location component [paragraph 0028, the service component may parse the natural language query to determine the nature of the inquiry; paragraph 0029, a requestor may inquire as to the weather conditions in New York City, in parsing the inquiry, the service component may identify keywords such as "weather" and "New York City"].

As per claim 14, Panabaker, Kolb, Paparizos and Biggs teach the system of claim 13.
Panabaker further teaches
the query refinement module [paragraph 0049, a typeahead process may attempt to identify one or more user nodes, concept nodes that match the string of characters entered into query field] is further configured to match the location component to the location profile for each of the one or more nodes [paragraph 0021, the location information may be processed such that the location of the devices may be matched to the desired location received from the requestor; paragraph 0029, a requestor may inquire as to the weather conditions in New York City, in parsing the inquiry, the service component may identify keywords such as "weather" and "New York City", devices located in New York City or surrounding areas may be identified as matching the keyword "New York City" or related cross referenced keywords].

As per claim 15, Panabaker, Kolb, Paparizos and Biggs teach the system of claim 12.
Panabaker further teaches
a network interface [paragraph 0101, input/output interface] configured to receive the search query from a query front-end [paragraph 0017, the requestor transmits a request to the service component, the requestor may include a telephone, computer, wireless device, PDA, etc.].  

As per claim 16, Panabaker, Kolb, Paparizos and Biggs teach the system of claim 15.
Panabaker further teaches
the network interface [paragraph 0101, input/output interface] is further configured to forward a query result from the one or more nodes to the query front end [paragraph 0040, the data captured by the device(s) is transmitted to the requestor by the service component].  

As per claim 22, Panabaker, Kolb, Paparizos and Biggs teach the method of claim 1.
Kolb teaches
the generative topic model produces results in the form of a topic or topic mixture distribution [Figs 4-5, paragraph 0048, “a topic model represents a document as a probability of discussing certain topics”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of processing search queries of Panabaker to include the generative topic model produces results in the form of a topic or topic mixture distribution of Kolb. Doing so would help identifying one or more documents are being similar to the input document based on the probabilities for the topics calculated by the probabilistic topic model.

As per claim 27, Panabaker, Kolb, Paparizos and Biggs teach the method of claim 1.
Panabaker further teaches
the location profile includes an indication that the node will be in an area of interest [paragraph 0021, “The mediator 206 may receive a request for data capture from a desired location via the request input 203 from a requestor. Devices identified as being at or near the desired location may be identified or polled by the mediator via the output 205 to determine the location of the devices in real time … The mediator 204 may transmit a message to the devices identified at or near the desired location in real-time via the output 205 to request data capture from the devices … the mediator 204 may transmit instructions to a device regarding a direction in which to face to obtain the image or a direction and distance in which the user should move in order to obtain the requested data (the node will be in an area of interest)”].

Claims 6, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Panabaker et al. in view of Kolb et al. in view of Paparizos et al. in view of Biggs et al. and further in view of Boucher et al. (US Pub. 2017/0270126).
As per claim 6, Panabaker, Kolb, Paparizos and Biggs teach the method of claim 1.
Panabaker teaches 
the one or more nodes [paragraph 0021, “transmit a message to the devices identified at or near the desired location in real-time … to request data capture from the devices”].
Kolb teaches
generative topic model [Figs 4-5, paragraph 0048, “a topic model represents a document as a probability of discussing certain topics”].
Panabaker, Kolb, Paparizos and Biggs do not explicitly teach
constructing the generative topic model of each of a plurality of locations, wherein determining the one or more nodes based on a location profile comprises calculating a probability that each of one or more nodes possesses content that matches the search query based on the generative topic model, each node's respective location profile, and location information from the search query.  
Boucher teaches
constructing the conditional probabilistic model of each of a plurality of locations [paragraph 0055, “the probability, p, may be calculated as the probability of corresponding to a particular social-graph element, k, given a particular search query, X … the probability may be calculated as p=(klX)”; paragraph 0043, social-graph elements such as user nodes], wherein determining the one or more nodes based on a location profile comprises calculating a probability that each of one or more nodes possesses content that matches the search query based on the conditional probabilistic model, each node's respective location profile, and location information from the search query [paragraph 0055, “calculating, for each n-gram identified in the text query, a score that the n-gram (keyword) corresponds to a social-graph element (node)”, the score may be a probability, “the probability, p, may be calculated as the probability of corresponding to a particular social-graph element, k, given a particular search query, X … the probability may be calculated as p=(klX)” … the probability score may indicate the level of similarity or relevance between the n-gram and a particular social-graph element’’, for example, the n-gram "stanford" could be scored with respect to the following social-graph elements as follows: school "Stanford University"=0.7; location "Stanford, Calif."=0.2; user "Allen Stanford"=0.l, determining whether an n-gram corresponds to a social-graph element using a score].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of processing search queries of Panabaker to include the process of constructing the conditional probabilistic model of each of a plurality of locations, wherein determining the one or more nodes based on a location profile comprises calculating a probability that each of one or more nodes possesses content that matches the search query based on the conditional probabilistic model, each node's respective location profile, and location information from the search query of Boucher. Doing so would help determining whether an n-gram corresponds to a social-graph element using a score (Boucher, 0055).

As per claim 17, Panabaker, Kolb, Paparizos and Biggs teach the system of claim 12.
Panabaker teaches 
the one or more nodes [paragraph 0021, “transmit a message to the devices identified at or near the desired location in real-time … to request data capture from the devices”].
Kolb teaches
generative topic model [Figs 4-5, paragraph 0048, “a topic model represents a document as a probability of discussing certain topics”].
Panabaker, Kolb, Paparizos and Biggs do not explicitly teach
construct the generative topic model of each of a plurality of locations, and to calculate a probability that each of one or more nodes possesses content that matches the search query based on the generative topic model, each node's respective location profile, and location information from the search query.  
Boucher teaches
construct the generative topic model of each of a plurality of locations [paragraph 0055, “the probability, p, may be calculated as the probability of corresponding to a particular social-graph element, k, given a particular search query, X … the probability may be calculated as p=(klX)”; paragraph 0043, social-graph elements such as user nodes], and to calculate a probability that each of one or more nodes possesses content that matches the search query based on the generative topic model, each node's respective location profile, and location information from the search query [paragraph 0055, “calculating, for each n-gram identified in the text query, a score that the n-gram (keyword) corresponds to a social-graph element (node)”, the score may be a probability, “the probability, p, may be calculated as the probability of corresponding to a particular social-graph element, k, given a particular search query, X … the probability may be calculated as p=(klX)” … the probability score may indicate the level of similarity or relevance between the n-gram and a particular social-graph element’’, for example, the n-gram "stanford" could be scored with respect to the following social-graph elements as follows: school "Stanford University"=0.7; location "Stanford, Calif."=0.2; user "Allen Stanford"=0.l, determining whether an n-gram corresponds to a social-graph element using a score].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of processing search queries of Panabaker to include the process of constructing the conditional probabilistic model of each of a plurality of locations, wherein determining the one or more nodes based on a location profile comprises calculating a probability that each of one or more nodes possesses content that matches the search query based on the conditional probabilistic model, each node's respective location profile, and location information from the search query of Boucher. Doing so would help determining whether an n-gram corresponds to a social-graph element using a score (Boucher, 0055).

As per claim 23, Panabaker, Kolb, Paparizos and Biggs teach the method of claim 1.
Kolb teaches
generative topic model [Figs 4-5, paragraph 0048, “a topic model represents a document as a probability of discussing certain topics”].
Panabaker, Kolb, Paparizos and Biggs do not explicitly teach
the generative topic model represents a relationship between queries and responses and wherein the responses include response content and contextual information. 
Boucher further teaches
the conditional probabilistic model represents a relationship between queries and responses [paragraph 0055, calculating, for each n-gram identified in the text query, a score that the n-gram (keyword) corresponds to a social-graph element (node), the score may be a probability, the probability, p, may be calculated as the probability of corresponding to a particular social-graph element, k, given a particular search query, X, the probability may be calculated as p=(klX) and wherein the responses include response content and contextual information [paragraph 0055, the probability score may indicate the level of similarity or relevance between the n-gram and a particular social-graph element, for example, the n-gram "stanford" could be scored with respect to the following social-graph elements as follows: school "Stanford University"=0.7; location "Stanford, Calif."=0.2; user "Allen Stanford"=0.l, determining whether an n-gram corresponds to a social-graph element using a score].   
claim 23 is rejected using the same rationale as claim 6. 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panabaker et al. in view of Kolb et al. in view of Paparizos et al. in view of Biggs et al. in view of Boucher et al. and further in view of Davitz et al. (US Pub. 2015/0156145).
As per claim 9, Panabaker, Kolb, Paparizos, Biggs and Boucher teach and the method of claim 6.
Kolb teaches
generative topic model [Figs 4-5, paragraph 0048, “a topic model represents a document as a probability of discussing certain topics”].
Panabaker, Kolb, Paparizos, Biggs and Boucher do not explicitly teach
generating a server model and a local node model for each of the one or more nodes, with each local node model being further based on locally stored information, and with the server model being based on query response history and query predicates.  
Davitz teaches
generating a server model [Fig. 3, paragraph 0035, selects the nodes to which the message m0 will be forwarded (when the relevant content does not exist) by computing a ranking score S for each node N in the network, the ranking score S of the ith node is computed using a weighted linear combination, the node's response score R, and the similarity between the topic distributions of the message and the node’s expertise measure] and a local node model for each of the one or more nodes [paragraph 0025, creates local topic models for each individual nodes], with each local node model being further based on locally stored information [claim 20, the local topic model is derived from local content related to the node, computing an expertise measure based on the local topic model; claim 35, compute an expertise measure for a node based on a probabilistic analysis of local content related to the node and content related to a plurality of nodes of the network; and route a message to the node based on the expertise measure], and with the server model being based on query response history and query predicates [Fig. 3, paragraphs 0030-0034, “receives a message … the message, m.sub.0, is a query … determines whether content exists (e.g., in the data repository (index and database) … that is relevant to the received message, m.sub.0 (e.g., whether the answer to the query is at hand). For example, the method 300 may search the repository, D, of previous message streams to see if a previous message stream corresponds to the received message, m.sub.0 (e.g., addresses the same or a similar query) (finding search result using the previously/historical information and query predicates) … If the method 300 concludes in step 306 that relevant content does exist … forwards the relevant content (e.g., the answer) to the message source (i.e., the asking node) … if the method 300 concludes in step 310 that further content is needed, the method 300 proceeds to step 312 and identifies one or more other nodes in the network to which the query can be forwarded, i.e., in order to solicit an answer”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of processing search queries of Panabaker to include the process of generating a server model and a local node model for each of the one or more nodes, with each local node model being further based on locally stored information of Davitz. Doing so would help determining the match score/probability based on the content similarity of the node and the search query.

As per claim 20, Panabaker, Kolb, Paparizos, Biggs and Boucher teach and the system of claim 17.
Panabaker, Kolb, Paparizos, Biggs and Boucher do not explicitly teach
generate a server model and a local node model for each of the one or more nodes, with each local node model being further based on locally stored information, and with the server model being based on query response history and query predicates.  
Davitz teaches
generate a server model [Fig. 3, paragraph 0035, selects the nodes to which the message m0 will be forwarded (when the relevant content does not exist) by computing a ranking score S for each node N in the network, the ranking score S of the ith node is computed using a weighted linear combination, the node's response score R, and the similarity between the topic distributions of the message and the node’s expertise measure] and a local node model for each of the one or more nodes [paragraph 0025, creates local topic models for each individual nodes], with each local node model being further based on locally stored information [claim 20, the local topic model is derived from local content related to the node, computing an expertise measure based on the local topic model; claim 35, compute an expertise measure for a node based on a probabilistic analysis of local content related to the node and content related to a plurality of nodes of the network; and route a message to the node based on the expertise measure], and with the server model being based on query response history and query predicates [Fig. 3, paragraphs 0030-0034, “receives a message … the message, m.sub.0, is a query … determines whether content exists (e.g., in the data repository (index and database) … that is relevant to the received message, m.sub.0 (e.g., whether the answer to the query is at hand). For example, the method 300 may search the repository, D, of previous message streams to see if a previous message stream corresponds to the received message, m.sub.0 (e.g., addresses the same or a similar query) (finding search result using the previously/historical information and query predicates) … If the method 300 concludes in step 306 that relevant content does exist … forwards the relevant content (e.g., the answer) to the message source (i.e., the asking node) … if the method 300 concludes in step 310 that further content is needed, the method 300 proceeds to step 312 and identifies one or more other nodes in the network to which the query can be forwarded, i.e., in order to solicit an answer”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of processing search queries of Panabaker to include the process of generating a server model and a local node model for each of the one or more nodes, with each local node model being further based on locally stored information of Davitz. Doing so would help determining the match score/probability based on the content similarity of the node and the search query.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Panabaker et al. in view of Kolb et al. in view of Paparizos et al. in view of Biggs et al. and further in view of Sridhar (US Pub. 2016/0110343).
As per claim 21, Panabaker, Kolb, Paparizos and Biggs teach the method of claim 1.
Kolb teaches
calculating the probability that the generative topic model would generate the vector [Figs 4-5, paragraphs 0094-0095, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that (a) are highly probably described by an individual topic; (b) are highly probably described by all topics; and/or (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude. An Evidence Document's topic probability measured (a) individually, (b) aggregate or (c) vector cosine similarity may be used as its similarity score to rank Evidence Documents and select a set of most similar Evidence Documents to display … For example, in FIG. 4, the Topic Inference agent infers that that the requirements are described by Topic1 (50% likely) and Topic 2 (45% likely), ignoring the remaining topics as unlikely. FIG. 5 continues the process, in which the Topics 1 and 2 have been confirmed (box 500) by the user. The Matching Engine retrieves (520) from the topic model database 25: Case 1 as the best example of Topic 1 (80% likely); Case 2 as the best example of Topic 2 (75% likely); and Case3 as having the most similar vector of Topics 1 and 2 to the vector for the Requirement Document”; paragraph 0058, “Agent 530 scores the Evidence Documents based on their similarity to the Requirements 115”; It can be seen that after the matching agent 520 retrieved the cases which having the most similar vector to the vector for the requirement document, the agent 530, based on the similarity level, scores the evidence documents (calculating the probability/score that the topic model would generate the vector similar to the input vector)];
Panabaker, Kolb, Paparizos and Biggs do not explicitly teach
calculating the probability that the generative topic model would generate the vector if sampled from the posterior (emphasis added).
Sridhar teaches 
calculating the probability that the generative topic model would generate the vector if sampled from the posterior [abstract, “Topics are determined for short text messages using an unsupervised topic model. In a training corpus created from a number of short text messages, a vocabulary of words is identified, and for each word a distributed vector representation is obtained by processing windows of the corpus having a fixed length. The corpus is modeled as a Gaussian mixture model in which Gaussian components represent topics. To determine a topic of a sample short text message, a posterior distribution over the corpus topics is obtained using the Gaussian mixture model”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of processing search queries of Panabaker to include the process of calculating the probability that the generative topic model would generate the vector if sampled from the posterior of Sridhar. Doing so would help determining a topic of a sample short text message by using the Gaussian mixture model to obtain a posterior distribution over the corpus topics (Sridhar, abstract).

As per claim 24, Panabaker, Kolb, Paparizos and Biggs teach the system of claim 12.
Kolb teaches
calculating the probability that the generative topic model would generate the vector [Figs 4-5, paragraphs 0094-0095, “For a given Requirement Document inferred or confirmed to be described by a plurality of topics, the Matching Engine 150 may identify, from the topic model database 25, a set of Evidence Documents that (a) are highly probably described by an individual topic; (b) are highly probably described by all topics; and/or (c) have a topic vector most similar to the Requirement Document, i.e. described by topics with a probability in a similar ratio and magnitude. An Evidence Document's topic probability measured (a) individually, (b) aggregate or (c) vector cosine similarity may be used as its similarity score to rank Evidence Documents and select a set of most similar Evidence Documents to display … For example, in FIG. 4, the Topic Inference agent infers that that the requirements are described by Topic1 (50% likely) and Topic 2 (45% likely), ignoring the remaining topics as unlikely. FIG. 5 continues the process, in which the Topics 1 and 2 have been confirmed (box 500) by the user. The Matching Engine retrieves (520) from the topic model database 25: Case 1 as the best example of Topic 1 (80% likely); Case 2 as the best example of Topic 2 (75% likely); and Case3 as having the most similar vector of Topics 1 and 2 to the vector for the Requirement Document”; paragraph 0058, “Agent 530 scores the Evidence Documents based on their similarity to the Requirements 115”; It can be seen that after the matching agent 520 retrieved the cases which having the most similar vector to the vector for the requirement document, the agent 530, based on the similarity level, scores the evidence documents (calculating the probability/score that the topic model would generate the vector similar to the input vector)];
Panabaker, Kolb, Paparizos and Biggs do not explicitly teach
calculating the probability that the generative topic model would generate the vector if sampled from the posterior (emphasis added).
Sridhar teaches 
calculating the probability that the generative topic model would generate the vector if sampled from the posterior [abstract, “Topics are determined for short text messages using an unsupervised topic model. In a training corpus created from a number of short text messages, a vocabulary of words is identified, and for each word a distributed vector representation is obtained by processing windows of the corpus having a fixed length. The corpus is modeled as a Gaussian mixture model in which Gaussian components represent topics. To determine a topic of a sample short text message, a posterior distribution over the corpus topics is obtained using the Gaussian mixture model”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of processing search queries of Panabaker to include the process of calculating the probability that the generative topic model would generate the vector if sampled from the posterior of Sridhar. Doing so would help determining a topic of a sample short text message by using the Gaussian mixture model to obtain a posterior distribution over the corpus topics (Sridhar, abstract).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Patton et al. (US Patent 9,043,329) describes a method for automatic, real-time event detection based on content generated on social networking systems.
Suleman et al. (US Patent 9,286,397) describes techniques for generating customized content.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128